Opinion by
Judge Blatt,
The County of Delaware (County) appeals an order of the court of common pleas of that county affirming a Pennsylvania Labor Relations Board order which directed the County to bargain with the Delaware County Prison Employees Independent Union, which had displaced the former incumbent union, Teamster’s Local Union 77, as the collective bargaining representative for the County’s prison guards.
This appeal raises a question of first impression concerning whether or not a successor union may require a public employer to bargain with it where the public employer had already entered into a collective bargaining agreement with another union which had represented the bargaining unit as a result of interest arbitration to which the successor union had not been a party. Save for the omission here of the County’s contention that the Board’s order violated Section 731.4 of the Uniform Arbitration Act, 42 Pa. C. S. §7314, the issues here presented are the same as were raised below.
Having carefully reviewed the record and the law in this area as well as having considered the parties’ arguments, we conclude that the court of common pleas addressed and correctly resolved these issues and we will, therefore, affirm on the basis of the very able opinion of the Honorable Melvin G. Levy, found at 70 Del. Co. Rptr. 441 (1983), D. & C. 3rd , noting, however, that we take no position concerning the Section 7314 issue which was not presented here for our review.
*404Order
And Now, this 22nd day of May, 1985, the order of the Court of Common Pleas of Delaware County in the above-captioned matter is affirmed.
Judge Williams, Jr. did not participate in the decision in this case.